 



Exhibit 10.40
7-December 2007
(HERBERT SMITH LOGO) [b68105esb6810501.gif]
................................2007
SILICIUM DE PROVENCE SAS
and
EVERGREEN SOLAR, INC.
 

SUBORDINATED LOAN AGREEMENT

 
HERBERT SMITH LLP
 

    Page 1 of 12

 



--------------------------------------------------------------------------------



 



7-December 2007
TABLE OF CONTENTS

              Clause   Headings   Page   1.  
INTERPRETATION
    3   2.  
LOAN
    4   3.  
INTEREST AND REDEMPTION
    4   4.  
EARLY REDEMPTIONS
    5   5.  
REPRESENTATIONS
    5   6.  
UNDERTAKINGS
    5   7.  
SUBORDINATION
    6   8.  
COSTS
    6   9.  
PARTIAL PAYMENTS
    6   10.  
ASSIGNMENT
    7   11.  
WHOLE AGREEMENT
    8   12.  
VARIATION AND WAIVER
    8   13.  
SEVERANCE
    8   14.  
NOTICES
    8   15.  
CONFIDENTIALITY
    9   16.  
APPLICABLE LAW AND LANGUAGE
    10   17.  
DISPUTES
    10  

 

    Page 2 of 12

 



--------------------------------------------------------------------------------



 



7-December 2007
SUBORDINATED LOAN AGREEMENT
THIS LOAN AGREEMENT is made on 7th December, 2007
BETWEEN:

(1)   SILICIUM DE PROVENCE S.A.S., a private company with limited liability,
incorporated under the laws of France, whose registered office is situated at
Usine de Saint Auban, 04 600 Saint Auban, France, represented by Mr. Frank
Wouters, hereinafter referred to as the “Borrower”, and   (2)   EVERGREEN SOLAR,
INC., a company incorporated in Delaware, U.S.A., with registered number
2426798, whose registered office is situated at 138 Bartlett Street, Marlboro,
Massachusetts 01752, U.S.A. represented by Richard Chleboski, hereinafter
referred to as the “Lender”,

Hereinafter referred to severally each as a “Party” and jointly as the
“Parties”.
WHEREAS:

(A)   The Borrower intends to develop a plant in France for the production of
solar grade silicon.   (B)   Lender and Borrower have entered into an agreement
for the sale and purchase of solar grade silicon on the same date hereof (the
“Silicon S&P Agreement”).   (C)   Lender and Borrower have agreed that in
consideration for the Borrower entering into the Silicon S&P Agreement with the
Lender, the Lender shall make available to the Borrower, by way of a
subordinated loan, an amount of thirty million Euros (EUR 30,000,000) (the
“Loan”).   (D)   The Parties wish to set out the terms and conditions of the
Loan in this agreement (the “Loan Agreement”).

NOW, THEREFORE THE PARTIES AGREE AS FOLLOWS:

1.   INTERPRETATION       In this Loan Agreement, unless otherwise specified or
the context otherwise requires:   1.1   words importing the singular shall
include the plural and vice versa;   1.2   words importing any gender shall
include all other genders;   1.3   words importing the whole shall be treated as
including reference to any part of the whole;   1.4   reference to an Article is
to the relevant article of this Loan Agreement;   1.5   reference to this Loan
Agreement or to any other document is a reference to this Loan Agreement or to
that other document as modified, amended, varied, supplemented or replaced from
time to time;   1.6   reference to a provision of law is a reference to that
provision as extended, applied, amended, consolidated or re-enacted or as the
application thereof is modified from time to time and shall be construed as
including reference to any order, instrument, regulation or other subordinate
legislation from time to time made under it, except as otherwise provided in
this Loan Agreement;

 

    Page 3 of 12

 



--------------------------------------------------------------------------------



 



7-December 2007

1.7   all references to the words ‘include’ and ‘including’ shall be construed
without limitation;   1.8   a reference to writing or written includes faxes and
e-mail;   1.9   headings used in this Loan Agreement shall not affect its
construction or interpretation;   1.10   words and phrases defined in any part
of this Loan Agreement bear the same meanings throughout this Agreement;   1.11
  wherever in this Loan Agreement provision is made for the giving of notice,
consent or approval by any person, unless otherwise stated, such shall not be
unreasonably withheld. Any notice, consent or approval shall be in writing and
the word ‘notify’ shall be construed accordingly. All notices shall be served on
the Parties designated representative at the registered address of the Party or
other address that a Party may notify the other Party of from time to time.   2.
  LOAN   2.1   The Lender grants the Borrower a loan of a total principal amount
of thirty million Euros (EUR 30,000,000) to be disbursed to the Borrower in two
instalments, as follows:

  2.1.1   A first instalment of fifteen million Euros (EUR 15,000,000) to be
paid no later than 30 November 2007; and     2.1.2   A second instalment of
fifteen million Euros (EUR 15,000,000) to be paid no later than 31 January 2008.

2.2   The actual disbursement date of the last instalment of the Loan to the
Borrower shall be the “Effective Date”.   2.3   The Loan is to be paid by the
Lender into the Borrower’s account in immediately available cleared funds as
follows:       Bank: ING Belgium S.A., Succursale en France       Branch:
Immeuble Les Caryatides, 24/26 boulevard Carnot, 59042 Lille cedex       Account
Number: 30438       IBAN number: FR76 3043 8000 0836 8300 3000 905       BIC
Number: INGBFRPP       Code Guichet: 00008       No du Compte: 36830 03 0009 Cle
RIB : 05       or to such other bank account as may be nominated from time to
time by the Borrower to the Lender pursuant to Article 14.   2.4   The Loan
shall be used by the Borrower solely to finance the works arising out of and
relating to the construction of the Borrower’s plant (the “Works”). For the
avoidance of doubt, the Loan shall not be used to increase management
remuneration, for the repayment of any indebtedness for borrowed money or for
any capital distribution to the Borrower’s equity holders.   3.   INTEREST AND
REPAYMENT   3.1   The Borrower shall, from the Effective Date, pay interest in
arrears to the Lender on the Loan outstanding from time to time, such interest
calculated at a rate of three percent (3%) per Calendar Year compounded annually
on the actual outstanding amount of the Loan plus any accrued interest and any
other amounts due hereunder; provided that upon a failure to repay a part of the
Loan when due or any other default by Borrower set forth in

 

    Page 4 of 12

 



--------------------------------------------------------------------------------



 



7-December 2007

    Clause 18 under this Loan Agreement, the foregoing rate shall increase to an
amount equal to (a) the twelve-month EURIBOR rate determined on the business day
preceding the default as reported in the Wall Street Journal, plus (b) three
(3%) on the unpaid amount only. “Calendar Year” means the period of 365 or
366 days, as the case may be, beginning on 1st January and ending on 31st
December.   3.2   Interest shall be calculated on the basis of the actual number
of days elapsed.   3.3   The Borrower shall repay the Loan and interest and
accrued hereunder, on the date falling five (5) years after the Effective Date
(the “Repayment Date”), save that the Borrower may prepay all or part of the
Loan in accordance with Article 4 and provided that in the event that the Lender
terminates the Silicon S&P Agreement pursuant to Article 11.1 thereof, the
Repayment Date shall be the effective date of such termination.   3.4   The
interest due on the outstanding amount of the Loan (first and second
instalments) shall be payable in whole on the Repayment Date.   3.5   For the
purposes of Articles L.313-1 et seq., R.313-1 and R.313-2 of the French Code de
la Consommation, the Lender hereby informs the Borrower that the all-in rate
(taux effectif global) of the Loan is three percent (3%).   3.6   All payments
made by the Borrower to the Lender shall be in Euros in immediately available
cleared funds by electronic transfer to an account held by Silicon Valley Bank,
account number [•], swift code [•], for the credit of [•].   4.   EARLY
REPAYMENT   4.1   The Borrower shall at all times be allowed to prepay the Loan
in whole or in part, without premium or penalty, provided it does so in whole
multiples of EUR 100,000 and that ten (10) days prior written notice has been
delivered to the Lender.   4.2   Notwithstanding the provisions of Clause 3.4,
any early redemption under this Agreement shall include accrued interest on the
amount prepaid.   5.   REPRESENTATIONS       Except as otherwise stated below,
each of the Lender and the Borrower hereby represents and warrants that:

  (A)   It is a company duly incorporated and validly existing under the laws of
its jurisdiction of incorporation;     (B)   The obligations expressed to be
assumed by it are valid and binding obligations;     (C)   The entry into and
performance by it of this Loan Agreement do not and will not conflict with
(a) any provision of any law or regulation applicable to it, (b) its
constitutional documents, and (c) any agreement which is binding upon it or any
of its assets; and     (D)   It has the power to enter into, perform and deliver
this Loan Agreement and the transactions contemplated therein.

6.   UNDERTAKINGS       Except as otherwise stated below, each of the Lender and
the Borrower hereby undertakes:

  (A)   To do all such things as are necessary to maintain its corporate
existence;

 

    Page 5 of 12

 



--------------------------------------------------------------------------------



 



7-December 2007

  (B)   To obtain, maintain and comply with the terms of any authorisation
required under any applicable law or regulation to (i) enable it to carry out
its activities and (ii) perform its obligations under this Loan Agreement; and  
  (C)   To comply with all applicable laws and regulations.

7.   SUBORDINATION   7.1   In the event that insolvency proceedings are
initiated against the Borrower or that it is unable to pay its debts as they
fall due or in the event of any moratorium on its debts or if the Borrower has
proposed any composition, assignment or arrangement to its creditors, the
obligation to repay the outstanding amount of the Loan:

  7.1.1   shall be subordinated to any indebtedness of the Borrower to any
lending or financial institution in any way related to the Works, both present
and future notwithstanding whether such indebtedness is recoverable by process
of law or is conditional or unconditional (“Financial Loans”);     7.1.2   shall
rank pari passu with the rights of (i) any other lender under other loans
similar to the Loan, entered into (or to be entered into) between the Borrower
and any other silicon processor or photovoltaic items manufacturer
(“Manufacturer Loans”), and (ii) the Borrower’s shareholders under shareholders’
loans entered into (or to be entered into) between the Borrower and any of its
shareholders (“Shareholder’s Loans”).

7.2   The Borrower undertakes not to grant any security interest of any kind in
respect of any Manufacturer Loan or Shareholder’s Loan unless the Loan benefits
from similar security of the same rank.   7.3   The Lender undertakes, and
acknowledges that it is a condition of this Loan Agreement, that it shall not
grant any mortgage, charge, pledge, lien or other security interest of any kind
or arrangement that would adversely effect the rights of the Borrower under this
Loan Agreement, whether to its creditors or any other third party. Without
prejudice to the foregoing, the Borrower acknowledges and accepts that the
assets of the Lender, including without limitation Lender’s rights under this
Loan Agreement, are currently and are expected to continue to be subject to
liens in favour of Lender’s creditors.   7.4   The Lender undertakes that, on
the written request of the Borrower, the Lender shall cooperate with the
Borrower and any creditor providing a Financial Loan, Manufacturer Loan or
Shareholder’s Loan to the Borrower, by entering, in a timely manner, into such
inter-creditor agreement as may reasonably be necessary and customary for the
implementation of Articles 7.1 and 7.2 above.   8.   COSTS       The Lender and
the Borrower shall each pay their own respective costs, taxes and fees in
connection with the implementation of this Loan Agreement.   9.   PARTIAL
PAYMENTS       If the Lender receives a payment that is insufficient to
discharge all the amounts then due and payable by the Borrower under this Loan
Agreement, the Lender shall apply that payment towards the obligations of the
Borrower in the following order:

  (A)   in or towards payment of any unpaid fees, costs and expenses;     (B)  
in or towards payment of accrued interest; and

 

    Page 6 of 12

 



--------------------------------------------------------------------------------



 



7-December 2007

  (C)   in or towards payment of any principal due but unpaid under this Loan
Agreement.

10.   ASSIGNMENT   10.1   Subject to (A) – (D) below and 10.2 neither Party may,
or may purport to, assign, transfer, mortgage, charge, pledge or otherwise
encumber all or any portion of its rights, interests or obligations arising
under this Loan Agreement without the prior written consent of the other Party,
except that:

  (A)   The Borrower may freely assign, transfer, mortgage, charge, pledge or
otherwise encumber all or any portion of its rights and obligations under this
Loan Agreement (or any document or legal instrument referred to in this Loan
Agreement), (i) to any shareholder of the Borrower or Affiliate of such
shareholder or (ii) to any Creditor.         For the purposes of this
Article 12(A), “Affiliate” means in relation to any person, any other person
that, directly or indirectly, controls or is controlled by or is under the same
control as such person and the term “control” shall mean the ability to
exercise, or to promote the exercise, directly or indirectly, of at least 50% of
the voting rights attached to a person’s equity interests or shares.        
“Creditor(s)” means any bank, special purpose project company, trust company,
mortgage company, insurance company, pension fund, real estate investment trust,
or other lending or financial institutions (including indirect lenders and loan
participants) providing debt, equity, lease and/or bond financing or financial
services, or credit support or other credit enhancement in any way related to
the construction of the Works     (B)   If the Borrower does not obtain the
Lender’s prior written consent to any such assignment, transfer, mortgage,
charge, pledge or other encumbrance under sub-clause (A) above the Borrower
shall not be released from any obligation hereunder unless and until Borrower
provides an unconditional repayment guarantee to Lender in a form acceptable to
Lender in its sole discretion.     (C)   If the Borrower obtains the Lender’s
prior written consent to any such assignment, transfer, mortgage, charge, pledge
or other encumbrance under sub-clause (A) above assignment the Borrower shall
not have to provide a repayment guarantee to Lender and the Borrower shall be
released from any obligation hereunder upon the execution of an assignment and
assumption agreement whereby Borrower assigns all of its rights to the assignee
and the assignee assumes all of the obligations of Borrower under this Loan
Agreement.     (D)   Successive assignments of Borrower’s rights under this Loan
Agreement shall remain subject to this Article 10.1 provided that Silicium de
Provence S.A.S. shall not be released from a guarantee provided in satisfaction
of its obligations under this Article 10.1 as a result of an assignment that
occurs after the initial assignment by the Borrower unless the Lender’s consent
is obtained in which case the Borrower shall be released and item (C) above
shall apply.

10.2   The Lender may assign or transfer this Loan Agreement without the consent
of the Borrower in the event of a change of control of the Lender or the sale of
all or substantially all the assets of the Lender to which this Loan Agreement
relates.

 

    Page 7 of 12

 



--------------------------------------------------------------------------------



 



7-December 2007

10.3   Any assignment, transfer, mortgage, charge, pledge or other giving of
security by one Party hereunder shall not in any way diminish the other Party’s
rights and obligations or the giving Parties successor’s rights and obligations
under this Loan Agreement, including any amendments hereto   10.4   On the
written request of the Borrower, the Lender shall cooperate with the Borrower
and any Creditors, by entering, in a timely manner, into such direct agreements
as may reasonably be necessary and customary for project financing of the Works.
Such agreements may include provisions which permit the Creditors, in the event
of a breach of the Loan Agreement or the Silicon S&P Agreement that would permit
the Lender to terminate the Loan Agreement, to:

  (i)   Take-over the Loan Agreement;     (ii)   step-in, rectify or otherwise
cure any breach of this Loan Agreement;     (iii)   assign or otherwise transfer
this Loan Agreement.

11.   WHOLE AGREEMENT       This Loan Agreement constitutes the entire agreement
of the Parties with respect to the subject matter hereof and, except as herein
stated and in the instruments and documents to be executed and delivered
pursuant hereto, contains all of the representations, undertakings and
agreements of the Parties. This Loan Agreement supersedes all prior meetings,
correspondence, and negotiations between the Parties. There are no
representations, warranties, covenants, agreements, or collateral
understandings, oral or otherwise, expressed or implied, of any kind between the
Parties hereto, respecting the subject matter hereof, except as contained or
referred herein, and neither Party has relied on any statement outside of the
written agreement.   12.   VARIATION AND WAIVER   12.1   Any variation of this
Loan Agreement must be in writing and signed by or on behalf of all Parties.  
12.2   A waiver of any right under this Loan Agreement is only effective if it
is in writing and it applies only to the Party to which the waiver is addressed
and the circumstances for which it is given.   13.   SEVERANCE       If any
provision of this Loan Agreement (or part of a provision) appears to be invalid,
unenforceable, illegal, or non-binding the other provisions will remain in
force. The Parties are obliged to replace the invalid, unenforceable, illegal,
or non-binding provision of this Loan Agreement (or part of a provision) with
other provisions that are valid, enforceable, legal and binding, in such way
that the new provisions differ as little as possible from the original
provisions, taking into account the object, purpose and contents of this Loan
Agreement.   14.   NOTICES   14.1   Any notice or other communication required
to be given under this Loan Agreement shall be in writing and shall be delivered
to the Party required to receive the notice or communication at its address as
set out below:       Borrower       Usine de Saint Auban,

 

    Page 8 of 12

 



--------------------------------------------------------------------------------



 



7-December 2007

    04 600 Saint Auban, France.       Attention: Frank Wouters, CEO       Lender
      138 Bartlett Street       Marlboro, Massachusetts, 01752 U.S.A.      
Attention: Richard Chleboski, Vice President       or at such other address as
the relevant Party may specify by notice in writing to the other Parties.      
Any notice or other communication sent by e-mail or facsimile must be confirmed
by commercial courier.   14.2   Any notice or other communication shall be
deemed to have been duly given:

  (A)   if delivered personally, when left at the address referred to in Article
14.1; or     (B)   if delivered by commercial courier, on the date of signature
of the courier’s receipt; or     (C)   if sent by fax, at the time of
transmission; or     (D)   if sent by e-mail, at the time of despatch;     (E)  
if deemed receipt under the previous paragraphs of this Article 16.2 is not
within business hours (meaning 9.00 am to 5.30 pm Monday to Friday on a day that
is not a public holiday in the place of receipt), when business next starts in
the place of receipt.

15.   CONFIDENTIALITY   15.1   Each Party undertakes that it shall not at any
time during this Loan Agreement, and for a period of 5 (five) years after
termination of this Loan Agreement, disclose to any person any Confidential
Information.   15.2   For the purpose of this Article 15, “Confidential
Information” means any knowledge, financial data or operating data, trade
secrets, experience or know-how, and information of all kinds in whatever form
about technologies, finances and costs, marketing and business (including but
not limited to term sheets, notes, analyses, agreements, compilations, studies
and interpretations) and suchlike which is disclosed by or on behalf of the
disclosing Party whether or not the same is marked as Confidential Information
including any Confidential Information that is communicated to the receiving
Party orally and not reduced in writing. “Confidential Information” shall
exclude any information that:

  i.   is or becomes (through no improper action or inaction by the receiving
Party or any affiliate, agent, consultant or employee) generally available to
the public, or     ii.   was in its possession or known by it prior to receipt
from the disclosing Party, provided the receiving Party complies with
restrictions imposed thereon by third parties, or     iii.   was rightfully
disclosed to it by a third party provided the receiving Party complies with
restrictions imposed thereon by third parties , or     iv.   was independently
developed without use of any Confidential Information of the disclosing Party”

15.3   Each Party may disclose the other Party’s Confidential Information:

 

    Page 9 of 12

 



--------------------------------------------------------------------------------



 



7-December 2007

  15.3.1   to its employees, officers, representatives or advisers who need to
know such information for the purposes of carrying out the Party’s obligations
under this Loan Agreement. Each Party shall ensure that its employees, officers,
representatives or advisers to whom it discloses the other Party’s confidential
information comply with this Article 15; and     15.3.2   as may be required by
law, court order or any governmental or regulatory authority.

15.4   No Party shall use any other Party’s confidential information for any
purpose other than to perform its obligations under this Loan Agreement.   16.  
APPLICABLE LAW AND LANGUAGE   16.1   This Agreement shall be governed by and
construed in accordance with French law.   16.2   The language of this Agreement
and all correspondence, notices and written communications shall be English.  
17.   DISPUTES   17.1   If any dispute arises out of or in connection with this
Loan Agreement, directors or other senior representatives of the Parties with
authority to settle the dispute will, within ten (10) days of a written request
from one Party to the other, meet in a good faith effort to resolve the dispute.
  17.2   All disputes arising out of or in connection with this Loan Agreement
which are not resolved pursuant to Article 17.1, shall be finally settled under
the Rules of Arbitration of the International Chamber of Commerce by three
arbitrators appointed in accordance with the said Rules. The arbitration shall
be conducted in English and the seat shall be Paris.   18.   EVENTS OF DEFAULT.
      The following events shall be considered events of default with respect to
this Loan Agreement:

  18.1.1   The Borrower shall default in the payment of any part of the
principal or unpaid accrued interest on the Loan [for more than [thirty (30)]
days] after the same shall become due and payable, whether at maturity or at a
date fixed for prepayment or by acceleration or otherwise;     18.1.2   The
Borrower is unable or admits its inability to pay its debts as they fall due, by
reason of actual or anticipated financial difficulties or suspends making
payments on any of its debts or commences negotiations with one or more of its
creditors with a view to rescheduling any of its indebtedness;     18.1.3   The
Borrower is in a state of suspension of payments (cessation des paiements)
within the meaning of article L. 631-1 of the French Commercial Code;     18.1.4
  Any corporate action, legal proceedings or other procedures or steps are taken
by reason of the Borrower’s financial difficulties, in relation to:

  (A)   The suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution administration or reorganisation (other than a solvent
winding-up, dissolution or reorganisation carried out with the prior written
consent of the Lender, such consent not to be unreasonably withheld or delayed)
of the Borrower;     (B)   A composition, compromise, assignment or arrangement
with any creditor of the Borrower;

 

    Page 10 of 12

 



--------------------------------------------------------------------------------



 



7-December 2007

  (C)   The appointment of a liquidator, receiver, administrator, administrative
receiver, compulsory manager or other similar officer in respect of the Borrower
or any of its assets;

      Or any analogous procedure or step is taken in any jurisdiction.    
18.1.5   The Borrower commences proceedings for conciliation in accordance with
articles L. 611-4 to L. 611-15 of the French Commercial Code or any analogous
procedure or step is taken in any jurisdiction;     18.1.6   A judgment for
sauvegarde, redressement judiciaire or liquidation judiciaire is entered in
relation to the Borrower under articles L. 620-1 to L. 644-6 of the French
Commercial Code or any analogous judgment is entered in any jurisdiction;    
18.1.7   The Borrower shall fail to observe or perform any other obligation to
be observed or performed by it under this Loan Agreement within thirty (30) days
after written notice from the Lender to perform or observe the obligation; and  
  18.1.8   The Borrower stops construction of the Works or acknowledges that it
will be unable or is unwilling to complete construction of the works.

19.   REMEDIES. Upon the occurrence of an event of default under Article 18.1
hereof, at the option and upon the declaration of the Lender, the entire unpaid
principal and accrued and unpaid interest on the Loan shall without formal
notice of default (mise en demeure) or any other judicial or extra-judicial
step,, be forthwith due and payable, and the Lender may, immediately and without
expiration of any period of grace, enforce payment of all amounts due and owing
under this Loan Agreement and exercise any and all other remedies granted to it.

 

    Page 11 of 12

 



--------------------------------------------------------------------------------



 



7-December 2007

20.   EXPENSES. If any action is necessary to enforce or interpret the terms of
this Loan Agreement, the prevailing Party shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which such Party may be entitled.   21.   FURTHER ASSURANCE. From time
to time, the Borrower shall execute and deliver to the Lender such additional
documents and shall provide such additional information to the Lender as the
Lender may reasonably require to carry out the terms of this Loan Agreement.  
22.   INDEMNITY; COSTS, EXPENSES AND ATTORNEYS’ FEES.   22.1   Subject to
Article 22.2 the Borrower shall indemnify and hold the Lender harmless from any
reasonable loss, cost, liability and legal or other expense, including
reasonable attorneys’ fees of the Lender’s counsel, which the Lender may
directly or indirectly suffer or incur by reason of the failure of the Borrower
to perform any of its obligations under this Loan Agreement or exercise of
remedies (collectively, “Costs”), provided, however, the indemnity agreement
contained in this Article shall not apply to liabilities which the Lender may
directly or indirectly suffer or incur by reason of the Lender’s own negligence
or misconduct.   22.2   Notwithstanding any other provision of this Agreement no
Party shall be liable to the other Party for loss of profit, loss of any
contract or for any other consequential loss or damage which may be suffered by
the other Party in connection with this Agreement.

IN WITNESS whereof the Parties have executed this Loan Agreement on the date
first mentioned above.
Executed in Cologne in 2 original copies.

     
 
  /s/ Frank Wouters
SIGNED by
  Frank Wouters
for and on behalf of
   
SILICIUM DE PROVENCE S.A.S
   
 
   
 
  /s/ Richard G. Chleboski
SIGNED by
  Richard G. Chleboski
for and on behalf of
   
EVERGREEN SOLAR, INC.
   

 

    Page 12 of 12

 